Citation Nr: 0112204	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  98-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for left arm contusion 
with bursitis of the left shoulder and probable rotator cuff 
tear, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hilary L. Goodman

INTRODUCTION

The veteran had active service from November 1955 to April 
1959.

This appeal arises from an April 1998 rating decision that 
continued a 10 percent disability evaluation for left arm 
contusion with bursitis of the left shoulder.  In a February 
2000 rating decision, the service-connected left arm 
contusion with bursitis of the left shoulder was expanded to 
include probable rotator cuff tear and the disability 
evaluation for the left shoulder disability was increased 
from 10 percent to 20 percent, effective January 15, 1998.


FINDING OF FACT

The current manifestations of the veteran's left arm 
contusion with bursitis of the left shoulder and probable 
rotator cuff tear include complaints of pain and elevation of 
the shoulder to 90 degrees before experiencing pain; 
limitation of motion to midway between the side and shoulder 
level is not demonstrated.


CONCLUSION OF LAW

An evaluation in excess of 20 percent for left arm contusion 
with bursitis of the left shoulder and probable rotator cuff 
tear is not for assignment.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § Part 4, Code 5019-5201 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking an increased evaluation for left arm 
contusion with bursitis of the left shoulder and probable 
rotator cuff tear.  The Board of Veterans' Appeals (Board) 
finds that all relevant facts have been properly developed 
and no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
Chapter 51.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(2000) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the veteran's service medical records 
as well as all other evidence of record pertaining to the 
history of the disability for which the veteran is now 
seeking a higher disability evaluation.  The Board has 
identified nothing in the historical record which suggests 
that the current evidence of record is not adequate to fairly 
determine the rating to be assigned for this disability.  
Moreover, the Board has concluded that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical history and findings pertaining to 
this disability.  

Factual Background

At the time of a February 1998 VA orthopedic examination, the 
veteran complained of constant, mild left shoulder pain.  His 
discomfort increased significantly with any range of motion 
of his shoulder, and especially with any attempt at lifting.  
This had increased significantly over the past four years.  
He currently worked in construction and had difficulty using 
a hammer.  He was unable to sleep on his left side.  He 
denied any weakness of his left arm.  He complained of 
numbness and tingling in the ring and small fingers, which 
radiated from his left elbow.  He was left-hand dominant.  He 
took Advil when his pain was most severe.  He was not 
currently under medical care for his condition.

On examination there was symmetry of the shoulders with gait.  
There was no swelling noted.  There was mild atrophy over the 
deltoid and biceps muscle, left.  There was tenderness over 
the subdeltoid bursa and rotator cuff, left shoulder.  Motor 
examination was 5/5 on the right and 3/5 on the left.  Deep 
tendon reflexes were +2/4 bilaterally.  There was a negative 
drop arm test.  Radial pulses were +2/4 bilaterally.

Range of motion revealed abduction to 180 degrees on the 
right and to 160 degrees on the left.  Internal rotation was 
to 80 degrees on the right and was to 40 degrees on the left.  
External rotation was to 90 degrees on the right and to 50 
degrees on the left.  Flexion was to 180 degrees on the right 
and to 100 degrees on the left.  Extension was to 45 degrees 
bilaterally. The diagnoses were impingement syndrome, left 
shoulder; and continued chronic bursitis, left shoulder.

VA outpatient treatment records show that in April 1998 the 
range of motion of the veteran's left shoulder was decreased 
with an inability above 90 degrees unless he moved his arm 
anteriorly rather than laterally.  The following month the 
veteran reported decreased strength and the inability to use 
a hammer and over the next several months he continued to 
complain of left shoulder pain.

Records from a private hospital reflect that the veteran was 
seen by physical therapist in June 1998.  It was reported 
that he was unable to perform full range of motion without 
pain.  A private physician, in a letter dated in July 1998, 
indicated that the veteran's increasing left shoulder 
limitation of motion and pain was affecting his ability to 
perform his work.  Treatment records from the physician, 
received in December 1998, show that the veteran was seen in 
July and August 1998 for complaints of left shoulder pain.

A hearing on appeal was conducted in December 1998.  At this 
time the veteran gave detailed testimony in support of his 
claim.  The veteran testified that he experienced constant 
left shoulder pain which had worsened in recent years and 
that he could lift no more then five pounds.  He related that 
there had been a decrease in the range of motion of the left 
shoulder which was not helped by physical therapy.  He 
further testified that his left hand was his dominant hand 
with respect to dexterity, coordination and strength and, as 
a carpenter, this had interfered with his use of tools such 
as a hammer.

At the time of a January 1999 VA orthopedic examination, the 
veteran complained of intermittent, moderate to severe pain 
in his left shoulder.  His pain occurred with any range of 
motion but especially with any attempted overhead extension 
or abduction.  He experienced radicular pain down his arm to 
the wrist.  He experienced numbness and tingling in his left 
small and ring fingers.  He complained of weakness of the 
left arm and as a result had difficulty performing his job as 
a road flagger.  He worked heavy construction until January 
1998 but was unable to continue due to his arm and hand 
conditions.  He described joint noise in his left shoulder.  
He denied any instability.  He complained of decreased range 
of motion and stiffness with immobility.

On examination there was decreased shoulder swing of the left 
shoulder with ambulation.  There was no swelling.  There was 
muscle atrophy over the deltoid and biceps musculature, left.  
There was tenderness over the subdeltoid bursa and rotator 
cuff of the left shoulder.  Range of motion of the shoulders 
revealed abduction to 180 degrees on the right and to 160 
degrees on the left; internal rotation to 80 degrees on the 
right, 40 degrees on the left; external rotation to 90 
degrees on the right, 50 degrees on the left; and extension 
to 180 degrees on the right, 100 degrees on the left.  
Extension was to 45 degrees bilaterally.  There was severe 
pain with extremes of range of motion of the left shoulder.

Motor examination was 5/5 right, and 3/5 left.  Deep tendon 
reflexes were +2/4 bilaterally.  Drop arm test was negative.  
Radial pulses were +2/4 bilaterally.  Tinel's sign was 
exquisitely positive at the left elbow.  Sensory examination 
was decreased over the radial aspect of the left arm and 5/5 
in the remainder of the examination.  An X-ray of the 
shoulder in August 1998 revealed degenerative joint disease.  
The diagnoses included continued bursitis, left shoulder; 
continued impingement syndrome, left shoulder, due to 
degenerative joint disease; and cubital tunnel syndrome, 
left.  It was noted that the veteran stated that when his 
pain was most severe he lost an additional 50 percent range 
of motion.

Additional VA outpatient treatment records show that in March 
1999 the veteran's left shoulder retained some pain with 
abduction and tenderness in the subacromial bursa.  In May 
1999 he reported having left shoulder pain and decreased the 
range of motion due to pain.  

Another VA orthopedic examination was conducted in November 
1999.  It was reported that at that time the veteran wrote 
his name, address and phone number with his right hand.  This 
brought up a discussion of handedness and it was indicated 
that the veteran was apparently really ambidextrous.  He had 
always written with his right hand.  No attempt was ever made 
to change him from being left-handed.  He was taught to read 
and write by his sister prior to school entry into the first 
grade.  The veteran in his work had used both hands.  For 
instance, he used his skill saw with the left hand and used 
the chain saw with his right hand.  He shot a gun left-
handed.  He was a left-handed golfer.  He used a chain saw 
right-handed and the examiner noted that the veteran was 
truly ambidextrous.

On examination, there was a very old, barely perceptible scar 
in the left anterior axillary line.  The scar was five inches 
in length, well-healed and soft with no tethering to deep 
tissue.  There was also a one and a half inch scar over the 
left hand, over the proximal hypothenar eminence.  The scar 
also was well-healed and not fixed to deep tissue.  This cut 
also, along with the anterior axillary cut, were the results 
of his fall in the service.

On examination, there was no evidence of muscle atrophy in 
either upper extremity or the chest.  He stated that he 
tended to hold his left shoulder somewhat high.  This was not 
particularly evident at this examination.  The appearance of 
the shoulder showed no obvious separation of the left 
acromial clavicular joint.  On palpation, the muscles were 
there and functional.  There was no deformity of the left 
acromial clavicular joint, the left scapula, or the left 
clavicle.  The veteran had no deformity of his right 
shoulder.

The veteran had normal strength of grip in both hands.  He 
had normal strength and range of motion of both wrists.  
Flexion and extension of both wrists were checked and muscle 
strength was normal.  The index and middle finger distal 
phalanges were surgically missing from the left hand.  Both 
stumps were well-covered with soft tissue and neither was 
tender.  The hands moved normally through a normal range of 
motion.  Both elbows extended completely and flexed 
completely.

Range of motion findings of the shoulders included left 
shoulder abduction to 120 degrees, both actively and 
passively, with some resistance.  External rotation of the 
left shoulder was to 30 degrees and the right shoulder was to 
45 degrees.  Flexion of the left shoulder was to 90 degrees 
and the right shoulder was to 90 degrees.  Extension of the 
left shoulder was to 30 degrees and the right shoulder was to 
30 degrees.  Internal rotation of the left shoulder was to 20 
degrees and the right shoulder was to 25 degrees.  There was 
moderate tenderness both anteriorly and laterally under the 
acromion of the left shoulder.

It was painful for the veteran to abduct his left shoulder 
and the extremes of all range of motion looked clinically 
painful to him.  He had fair strength of abduction of both 
shoulders bilaterally but it was painful for him to have this 
tested on the left.  The deep tendon reflexes in both upper 
extremities were equal and active bilaterally.  Sensation was 
normal in the left arm and forearm.  He had diminished 
sensation to light touch over the left fifth finger and the 
lateral and the ulnar side of the left ring finger.  The 
diagnoses were probable rotator cuff tear, left shoulder; and 
chronic bursitis, subacromial left shoulder, with diminished 
range of motion, left shoulder.

The examiner noted that the major range of motion deficit was 
in active and passive abduction of the left shoulder.  The 
examiner found that the net range of motion of the left 
shoulder after consideration of decreased functionality which 
included pain, weakness, instability and incoordination of 
the left shoulder, would be abduction of the left shoulder to 
100 degrees, flexion of the shoulder to 90 degrees, extension 
to 30 degrees and internal rotation to 15 degrees.  The 
examiner stated that he found no evidence of a cubital tunnel 
syndrome at this time.  It was noted that he probably did 
have irritation of the ulnar nerve from somewhere along the 
course of the ulnar nerve with diminished sensation in the 
left little finger and the ulnar side of the left ring 
finger.


Analysis

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.10 (2000).  Disability ratings are determined 
by applying the criteria set forth in the VA's Schedule for 
Rating Disabilities, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  

The veteran has contended that a rating in excess of the 
20 percent disability evaluation assigned is warranted.  The 
Board notes that, where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If 
two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

As noted above, separate diagnostic codes identify the 
various disabilities.  The veteran, pursuant to Diagnostic 
Code 5019 for bursitis, is currently being rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5201, for limitation of 
motion of the arm.  A 30 percent disability evaluation is for 
assignment where motion of the major arm is to midway between 
the side and shoulder level.  Where motion of the arm is to 
shoulder level, a 20 percent disability evaluation will be 
assigned.

As left shoulder abduction was to 100 degrees and flexion was 
to 90 degrees with consideration of decreased functionality 
due to pain, and the veteran's complaints relate to his 
limited motion because of his limited use of the left 
shoulder due to the pain and weakness, in the Board's 
opinion, the shoulder disability is best rated under 
Diagnostic Code 5201.  See Butts v. Brown, 5 Vet. App. 532, 
539 (1993) (holding that the Board's choice of diagnostic 
code should be upheld so long as it is supported by 
explanation and evidence).
In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
United States Court of Appeals for Veterans Claims (Court) 
held that consideration must be given to functional loss due 
to pain under 38 C.F.R. § 4.40 (2000) and functional loss due 
to weakness, fatigability, incoordination or pain on movement 
of a joint under 38 C.F.R. § 4.45 (2000) when evaluating 
orthopedic disabilities.  The Court found that the applicable 
Diagnostic Code in that case does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 (2000) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court has stated, however, that a specific 
rating for pain is not required.  Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1997).

While the veteran contends that his service-connected left 
shoulder disability is more severe than currently evaluated 
and avers that an increased rating is warranted, applying the 
applicable case law, statutes and regulations to the 
particular facts of this case, it is apparent that an 
increased rating is not warranted.  The most recent VA 
examination showed the range of motion of the left shoulder 
was to 90 degrees on forward flexion and was to 120 degrees 
on abduction and that the veteran did not begin to experience 
pain until the arm elevation was to shoulder level, 90 
degrees.

Accordingly, the criterion for a higher rating under 
Diagnostic Code 5201 has not been satisfied;  an evaluation 
greater than the 20 percent assigned is not warranted.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, supra.  Given the 
nature and severity of the pertinent symptomatology, the 
Board finds that the 20 percent evaluation currently assigned 
is appropriate.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4, Code 
5201.  In evaluating the veteran's claim, the doctrine of 
reasonable doubt has been considered; as the evidence on any 
material issue is not in relative equipoise, that doctrine is 
not for application.  38 U.S.C.A. § 5107.   The record 
contains multiple medical reports covering the period 
involved in this appeal.  The veteran has been informed of 
the information and evidence needed to support his claim.  He 
has been given the the provisions of the relevant 
regulations.   Accordingly,  substantial compliance with the 
Veterans Claims assistance Act of 2000 has been accomplished.


ORDER

Entitlement to an increased evaluation for left arm contusion 
with bursitis of the left shoulder and probable rotator cuff 
tear is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

